Citation Nr: 1411140	
Decision Date: 03/18/14    Archive Date: 04/02/14

DOCKET NO.  12-18 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for diabetes mellitus, type I.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served in the Army Reserve from November 1994 to June 2010, with active duty from February 1995 to June 1995, from March 2003 to September 2003, and from February 2006 to May 2007. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

In June 2013, the Veteran presented testimony before the Board.  The transcript has been associated with the electronic claims folder.


FINDING OF FACT

Diabetes mellitus was as likely as not incurred during the Veteran's active military service.


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, the criteria for service connection for diabetes mellitus have been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

The Board believes no discussion of compliance with the notice and assistance provisions is necessary at this time.  There is no prejudice to the Veteran as the benefits sought have been granted in full. 

II.  Analysis

The Board has reviewed all the evidence in the Veteran's paper claims file and Virtual VA record, which does not contain any additional pertinent information or evidence other than the Veteran's June 2013 hearing testimony.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498   (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table). 

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue on appeal.  38 U.S.C.A. §§ 5107(b), 7104(a); 38 C.F.R. § 3.303(a).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 
2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

The Veteran contends that she is entitled to service connection for diabetes mellitus.  Specifically she contends that the numbness and tingling noted on a post-deployment health assessment is indicative of the initial manifestation of her now currently diagnosed diabetes mellitus, type I, and that the official diagnosis was confirmed within one year of her active duty period.  She, therefore, argues that presumptive service connection is warranted.  

Initially, the Board notes that the Veteran served in the Army Reserve between November 1994 and June 2010, during which she served on active duty for three separate periods, the most recent of which was from February 2006 to May 2007.  A December 2009 statement from the Veteran's private endocrinologist indicates that she was diagnosed with type I diabetes mellitus one year prior.  A December 2010 letter from the same office indicates that the Veteran was treated for her diabetes since March 2009.  An April 2012 letter, however, confirmed the initial date of diagnosis as January 7, 2009.      

An October 2007 Post-Deployment Reassessment shows that the Veteran reported numbness and tingling in her hands or feet during her most recent deployment.  The DD Form 214 for her February 2006 to May 2007 period of active service confirms that she was deployed to Iraq between April 2006 and April 2007.  The Board finds that this document, therefore, confirms that the Veteran experienced numbness and tingling in her extremities during her most recent period of active service.  

In May 2012, a VA examiner opined that it is less likely than not that the Veteran's diabetes mellitus was incurred during her active service.  The basis for this opinion was that the Veteran did not show diabetic neuropathy on the date of the examination and that diabetic neuropathy does not develop until a patient has diabetes for five years.  The basis for this conclusion is unclear, as the examiner did not provide a source for this generalized medical finding.

In June 2013, the Veteran's private endocrinologist submitted a statement supportive of the Veteran's claim.  The physician confirmed that the Veteran's diabetes is uncontrolled, requiring an insulin pump, restricted diet, and regulation of strenuous activities.  The examiner confirmed the notation of numbness and tingling in the Veteran's extremities during service and found that such symptoms "can be an indicator of higher than normal blood sugars (early diabetes, which has not clinically presented itself, and would not necessarily show up on a urine glucose screen)."  Based upon this, the physician opined that it is as likely as not that the Veteran developed diabetes mellitus, type I, during her active military service.  This opinion was based upon professional knowledge of the diabetes process as an endocrinologist, Veteran's medical history to include ongoing treatment, initial diagnosis, and a review of the pertinent service treatment records. 

Based on the above determinations, the Board finds that the evidence of record is at least in equipoise as to whether the Veteran's currently diagnosed diabetes mellitus, type I, initially manifested during the Veteran's most recent period of active service.  
Therefore, affording the benefit of the doubt to the Veteran, service connection for diabetes mellitus is granted.


ORDER

Service connection for diabetes mellitus is granted.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


